Citation Nr: 1541923	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-43 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability of the left arm manifested by pain, numbness, tingling, and vein damage claimed as a result of VA treatment in July 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to December 1957.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

July 2015, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the electronic record.  

The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claim and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran asserts that he developed a left arm condition, to include pain, numbness, tingling and vein damage due to VA treatment for an aortic aneurysm because a nurse put a blood pressure cuff on the left arm for an extended period of time.  

The record shows that in November 2012, the Veteran was told that his veins were small in the arm, a little larger in the left arm, and that made his fistula maturation rate lower.  He adamantly desired to proceed to placement of a left arm Brescia-Cimino fistula.  The Veteran tolerated the procedure well.  

A July 2013 treatment record notes that the Veteran had a known abdominal aortic aneurysm (AAA).  At that time, an ultrasound suggested stenosis in the outflow to the fistula of the left upper extremity.  The impression was abnormally low flow volumes in the left upper extremity fistula.  In essence, during his hospital stay for the AAA repair, the Veteran was noted to have poor thrill of the left upper extremity fistula.  An August 2013 ultrasound noted that there was a short segment of duplicated left cephalic vein located in the distal upper arm laterally which was thrombosed.  The Veteran was examined by the vascular surgery clinic staff in August 2013.  The examiner noted that the Veteran had an AV fistula which was failing to mature, and he also had a new-onset rash and was a methicillin-resistant Staphylococcus aureus (MRSA) positive patient.  Because the arm was in close proximity to the area of the rash, the examiner felt it would be high risk for a wound infection if he proceeded with the revision of the fistula.  

A VA medical opinion was obtained in August 2014.  The doctor reviewed the record, but did not personally examine the Veteran or obtain a recorded history as to his symptoms.  The examiner was asked to answer the following questions:

1.  After review of the information in VBMS and VA treatment records, please indicate if the veteran's current left arm neurological condition (claimed as numbness/tingling of the hand/fingers - and/or damage to the veins of the left arm) is the result of treatment he received at the Mpls VAMC during the summer of 2013 (his claim that the blood pressure cuff was left on his arm for an extended period of time).  

2.  If so, is there any evidence of fault or carelessness on the part of the VAMC in furnishing hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable (accident)?

3.  If fault, carelessness or unforeseen event is found - please indicate current symptoms which are attributable to this.

In response, the doctor indicated that there was no diagnosis of a current left arm condition.  It is not clear how the examiner came to this conclusion because there was no examination.  

Then, the examiner opined that even if there was a diagnosis, it would be less likely as not caused by or the result of treatment during his hospitalization for an aortic aneurysm (AAA).  The doctor reasoning was as follows:  

If the Veteran had been acutely symptomatic and diagnosed with an acute thrombosis at the time of his surgical stay, there would be a potential link to an acute event.  However, stenosis of the vein would be developmental over time, or was related to preexisting venous anatomy prior to fistula surgery.  This finding of stenosis would not have been an acute event during surgery or the immediate post-operative period.  The stenosis which was found at least as likely as not predisposed veteran to the development of Thrombosis.  The stenosis would decrease flow- which then leads to thrombosis.  Therefore, his current claimed residuals are less likely as not caused by or the result of his treatment during his hospitalization and surgery for AAA; they are more likely related to the state of the native vessel prior to fistula formation or intervening development of stenosis.

The doctor further reasoned that there is no evidence of fault or carelessness on the part of the VA because when they noted abnormality in thrill, the Veteran was immediately evaluated.  Intervention was planned, but the Veteran decided against additional care.  The Veteran had developed steal phenomena.  This can alter the blood flow to the distal arm and cause symptoms of pain/numbness etc.  The examiner did not find evidence of this, noting that maybe private medical records showed this, but there were no private records for review.  The examiner found that if the Veteran is being treated for residual symptoms- it is less likely as not caused by or the result of the treatment he received at the time of his AAA repair and more likely than not caused by or related, or a known complication of fistula formation.  There is no evidence of an unforeseeable event.

The examination report refers to the VA treatment records from October 2013 and December 2013.  The examiner referred to an October 2013 report showing that the Veteran had a preoperative evaluation for left upper extremity AV fistula placement.  It was noted that the Veteran had undergone an AAA repair with endovascular stent graft in July 2013.  The note specifically indicated that the Veteran believed that the AV fistula occluded due to a blood pressure cuff on his arm.  An ultrasound did confirm the occlusion of the fistula as the Veteran had extensive thrombus in the cephalic vein in the arm.  As a result, he underwent vein mapping of the left upper extremity in October 2013 which showed that he had an adequate cephalic vein in the forearm, connecting via an antecubital vein and draining of the basilic vein.  The report notes that consent was obtained by the Veteran for a radiocephalic fistula.  A December 2013 imaging study showed that the Veteran had a poor quality cephalic vein and basilic vein in his left upper extremity.  The cephalic vein also appeared thrombosed in the upper arm on the left side as well.  It was noted that prior to the AV fistula,  the Veteran would need to have a repeat vein mapping done of his right upper extremity because those results were not available.  The plan was to re-map the right upper extremity and  find an adequate vein in the right arm, but the Veteran cancelled the surgery.

At his July 2015 video conference hearing, the Veteran asserted that when he was treated in 2013 for the AAA, he was awakened by a nurse who had put a blood pressure cuff on his left arm.  The Veteran further asserts that the staff should have been informed that nothing was to go on his left arm, but he believes that they were not told this.  The veteran testified that he had no pain in his left arm before the incident in July 2013, but has had pain in that arm ever since.  

While the VA examiner essentially opined that the Veteran's left arm post-fistula stenosis and thrombosis was the cause of his pain, that examiner has not addressed the Veteran's contentions that he did not have any symptoms of pain, numbness or tingling in the left arm until after the July 2013 AAA procedure.  Further, the examiner did not address the Veteran's contentions that the VA health care staff should have known not to place a blood pressure cuff on the left arm, and/or whether a blood pressure cuff on the left arm would have had any effect on the outcome of his condition.  

In order to address the Veteran's contentions, an examination of the Veteran is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the electronic record any outstanding VA records.  

2.  Following completion of the above development, schedule the Veteran for a VA examination with a clinician who has the relevant and necessary expertise to determine the presence and extent of any current disability or disabilities affected the left upper extremity, to include any vascular, orthopedic and/or neurological disorders.  The entire electronic record, including a copy of this remand, must be reviewed by the examiner and such review must be noted in the examination report(s).  

An examination of the left arm should be performed as the August 2014 opinion was prepared without examination of the Veteran and without knowledge of his July 2015 hearing testimony that his left arm was not symptomatic until the July 2013 AAA, and has been symptomatic ever since.  

a.  The examiner(s) must clearly state whether the Veteran has additional disability, manifested by constant pain, numbness and tingling of his left upper extremity, as a result of any action, or inaction taken by his VA health care providers in connection with the July 2013 treatment.  

b.  If additional disability is found, is the additional disability at least as likely as not (i.e., a probability of 50 percent or greater) the result of or caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination.

c.  If so, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider.

d.  Was the cause of the additional disability due to an event that was not reasonably foreseeable.  The examiner should note that the event need not be unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered an ordinary risk of the treatment provided.

The examiner's attention is directed to the Veteran's hearing testimony from July 2015, as well as VA treatment records from July 2012 through December 2013.  

The rationale for all opinions expressed must be provided.  

3.  Review the examination report(s) for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

4.  Then, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

